Title: To Thomas Jefferson from Thomas Leiper, 8 May 1808
From: Leiper, Thomas
To: Jefferson, Thomas


                        
                     
                        Dear Sir,
                            May 8. 1808—Phil.
                        
                        Agreeably to a resolution of the Delegates of the democratic republicans of the City of Philadelphia in general Ward Committee assembled I was appointed to transmit you their address unanimously adopted & signed by them—I have now sir the honor of inclosing it to you. I am with the utmost respect & esteem Dear Sir
                  Your most obedient Servant
                        
                            
                        Thomas Leiper
                     
                        
                    